DETAILED ACTION
This office action is in response to applicant’s filing dated January 18, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3, 4, 10, 11 and 28 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed January 18, 2021.  Claim(s) 2, 5-9, and 12-27 were previously canceled. 
Applicants elected without traverse Group I, drawn to methods of treatment as the elected invention and the compound of claim 3 (ricolinostat) and ibrutinib as the elected species in the reply filed on February 3, 2016.  The requirement is still deemed proper.  Claim 4 remains withdrawn.
Claims 1, 3, 10, 11, and 28 are presently under examination as they relate to the elected species:  the compound of claim 3 (ricolinostat) and ibrutinib.

Priority
The present application claims benefit of US Provisional Application Nos. 61/889,200 and 61/911,091 filed on October 10, 2013 and December 3, 2013.  The effective filing date of the instant application is October 10, 2013. 
Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10, 11, and 28 stand rejected under 35 U.S.C. 103 as being unpatentable over VanDuzer et al (US 2011/0300134 A1, cited in a previous Office Action) in view of Buggy et al (WO 2013/059738 A2, cited in a previous Office Action).
Regarding claims 1 and 3, VanDuzer teaches a method of treating a disease mediated by HDAC-6 comprising administering a compound of formula (I) (claim 46), wherein the disease is cancer (claim 47); wherein the disease is lymphoma (claim 48) and wherein the compound of formula (I) is 2-( diphenylamino)-N-(7-(hydroxyamino)-7-oxohepty l)pyrimidine-5-carboxamide 
However, Buggy teaches a method for treating a hematological malignancy in an individual in need thereof, comprising a. administering to the individual a first treatment comprising an amount of an irreversible Btk inhibitor and administering a second treatment to the individual (claim 16); wherein the irreversible Btk inhibitor is PCI-32765, which is equivalent to ibrutinib (claims 4 and 20); wherein the hematological malignancy is a non-Hodgkin’s lymphoma (claim 23).  Buggy further teaches the second treatment comprises an HDAC inhibitor [00344].  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to administer ricolinostat in combination with ibrutinib as taught by VanDuzer in view of Buggy. One would have been motivated to do so because each of the therapeutics has been In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering ricolinostat in combination with ibrutinib, one would have achieved a method for treating non-Hodgkin’s lymphoma.

With regard to the recitation of diffuse large B cell lymphoma, the examiner notes that diffuse large B cell lymphoma is a species of non-Hodgkin’s lymphoma, as evidenced by Lossos (Journal of Clinical Oncology, 2005; 23(26):6351-6357) and Cancer.net (https://www.cancer.net/cancer-types/lymphoma-non-hodgkin/subtypes, obtained from the internet on February 18, 2022, Internet Archive Wayback Machine date, August 19, 2012), cited for evidentiary purposes.  Lossos teaches diffuse large B-cell lymphoma (DLBCL) is a heterogeneous clinicopathologic entity accounting for 30% of non-Hodgkin’s lymphomas (abstract).  Cancer.net teaches diffuse large B-cell lymphoma (DLBCL). This is the most common form of lymphoma; about 30% of people with NHL have this type. It is an aggressive form of NHL (non-Hodgkin’s lymphomas ) that often (about 40% of the time) involves organs other than the lymph nodes (page 2).  Thus, it was well known in the art before the effective filing date of the invention that diffuse large B cell lymphoma is a species of non-Hodgkin’s lymphoma.  



	Regarding claim 11, VanDuzer teaches the compound is capable of inducing apoptosis in cancer cells including non-Hodgkin’s lymphoma (NML) cells [0217].

Taken together, all this would result in the practice of the method of claims 1, 3, and 11 with a reasonable expectation of success.


Regarding claim 10, VanDuzer teaches the disclosed compounds can be administered in therapeutically effective amounts in combination with one or more therapeutic agents (pharmaceutical combinations); for example, synergistic effects can occur with other anti-prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to administer in a lower dosage (e.g. a sub-therapeutic dosage) when employed in combination, since VanDuzer teaches that synergistic effects can occur with other anti-proliferative, anti-cancer, substances and dosages may be tailored to the combination regimen employed, as is convention in combination therapy, thus resulting in the practice of the method of claim 10 with a reasonable expectation of success.

Regarding the instantly claimed ratio of instant claim 28, the prior art does not explicitly teach the claimed ratio. However, it would have been prima facie obvious for a person of ordinary skill in the art to start with equal amounts of ricolinostat and BTK inhibitor, ibrutinib, i.e. 1:1 ratio, as a starting point to optimize the amounts of ricolinostat and ibrutinib to formulate a combination formulation to treat non-Hodgkin’s lymphoma as suggested by VanDuzer and Buggy because ratio of active components is a result-effective parameter that will affect the potency and efficacy of the therapeutic treatment of the non-Hodgkin’s lymphoma. The amount of specific ingredients in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of .

Response to Arguments
Applicant argues:
Neither van Duzer, nor Buggy, either alone or in combination, provide the requisite teaching, suggestion, or motivation for one of skill in the art to use the claimed combination for the treatment of diffuse large B cell lymphoma. In particular, Buggy discloses ibrutinib for the treatment of a range of hematological malignancies, including leukemias and myeloid disorders (see Buggy, paragraph [0004]). Further, Buggy discloses a myriad of potential combination partners for ibrutinib. While Buggy includes histone deacetylase (HDAC) inhibitors (paragraphs [00335]-[00370]) in a laundry list of combination partners, Buggy fails to disclose any HDAC6 specific inhibitors, much less the HDAC6 specific inhibitors specified in the instant claims. In fact, Buggy specifies the pan-HDAC inhibitor, abexinostat, or (3- ((dimehtylamino)methyl)-N-(2-(4-(hydroxycarbamoyl)phenoxy)ethyl)benzofuran-2- carboximde), as an example of an HDAC inhibitor.  Van Duzer teaches the claimed HDAC6 specific inhibitors, but fails to teach ibrutinab as a combination partner. Buggy fails to cure the deficiencies of van Duzer. Buggy discloses ibrutinib for the treatment of a range of hematological malignancies, including leukemias and myeloid disorders. While Buggy includes histone deacetylase (HDAC) inhibitors in a list of 


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   In the instant case, as set forth above, Buggy teaches a method for treating non-Hodgkin’s lymphoma in an individual in need thereof comprising administering to the individual an irreversible Btk inhibitor, ibrutinib, and a second treatment in the claims.  Thus, Buggy clearly exemplifies and establishes that it was known in the art that ibrutinib was useful in a method of treating non-Hodgkin’s lymphoma.  Moreover, as set forth above, VanDuzer teaches these pharmaceutical compositions, which comprise an amount of the protein inhibitor effective to treat or prevent a protein kinase-mediated condition and a pharmaceutically acceptable carrier, are another embodiment of the present invention [0347].  Thus, VanDuzer prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to administer ricolinostat in combination with ibrutinib as taught by VanDuzer in view of Buggy.  One of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering ricolinostat in combination with ibrutinib, one would have achieved a method for treating non-Hodgkin’s lymphoma.
With regard to the recitation of diffuse large B cell lymphoma, as set forth above, it was well known in the art prior to the effective filing date of the invention that diffuse large B cell lymphoma is a species of non-Hodgkin’s lymphoma.  As set forth above, VanDuzer teaches treating non-Hodgkin’s lymphoma generically.  Moreover, Buggy teaches ibrutinib is useful for treating non- Hodgkin’s lymphoma (claim 23) and diffuse large B-cell lymphoma (claim 24).  It would be obvious to one of ordinary skill in the art to utilize the method of treating non-Hodgkin’s lymphoma comprising administering Compound A/ricolinostat in combination with ibrutinib to treat non-Hodgkin’s lymphoma wherein the non-Hodgkin’s lymphoma is diffuse large B cell lymphoma, since VanDuzer teaches Compound A/ricolinostat is useful for treating non-Hodgkin’s lymphoma generically and since Buggy teaches ibrutinib is useful for treating non-Hodgkin’s lymphoma and diffuse large B cell lymphoma.



Applicant argues:
The claimed methods embody an unexpected synergistic effect on diffuse large B cell lymphoma cell lines with the combined treatment of the compounds ricolinostat or citarinostat and ibrutinib. Applicant notes that the combination specified in the instant claims is shown to synergistically decrease the viability of two different diffuse large B cell lymphoma cell lines (see Examples 6 in the specification as originally filed and Figure 1D-1E). This observed synergy could not have been predicted by the teachings of Buggy or van Duzer, either alone or in proper combination.  In addition, Buggy tested eleven different anti-cancer agents in combination with ibrutinib in mantle cell lymphoma cell lines, not including the combination of ibrutinib and an HDAC6 inhibitor as specified in the instant claims. Buggy describes eight of the tested combinations as having "weak synergy," while the other combinations exhibited only "additivity" (see paragraph [00693] of Buggy). As most combinations were "weak," and some were not synergistic at all, one of skill in the art would not predict that any other combination that includes ibrutinib would necessarily result in a synergistic effect in other Non-Hodgkin's lymphoma, such as diffuse large B cell lymphoma. Therefore, one of skill in the art would certainly not expect a synergistic result from the instantly claimed combination of ricolinostat or citarinostat, and ibrutinib in diffuse large B cell lymphoma as is specified by the instant claims.  Further, Buggy provides no mechanistic explanation for the observed synergy (which is "weak"), preventing one of skill in the art from extrapolating those results to a combination of molecules with different biological activity. Buggy does not teach or suggest that synergy would result from combining ibrutinib with any HDAC inhibitor, much less the specific combination of ibrutinib with HDAC6 specific inhibitors of the instant claims, ricolinostat and citarinostat. While 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants have the burden of explaining proffered data.  MPEP 716.02(b) states: 
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  In the instant case, in a review of Fig. 7, the 2uM Cmpd A & 1uM Ibrutinib and 2uM Cmpd A & 1uM Ibrutinib both show Compound A as squares which create a long line at the same log[M].   At some points at the same log[M] point, the ibrutinib & Compound A would appear to be an additive effect.  Fig 8, the combination of Ibrutinib & Compound A does not appear to demonstrate an effect that is different from that of ibrutinib alone.  Thus, it is unclear how the data provided demonstrates an unexpected result.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, assuming arguendo, that the figures in Fig. 7 support a synergistic effect.  Fig. 8 demonstrates that 1uM Cmpd A & 3uM Ibrutinib do not show a synergistic effect in Z138 cells.  The claims are not limited to any specific amounts.  In view of the data presented, not all doses demonstrate synergistic effects in all types of cells.  
Moreover, "expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, combination of PCI-32765, which is equivalent to ibrutinib, and ACY1215, which is equivalent to ricolinostat  was known to produce a synergistic effect as evidenced by Sahakian et al (Blood, 2012:120(21):1660, cited in the IDS), cited for evidentiary purposes.  Sahakian teaches the viability of MCL cells was decreased when they were treated in vitro with either PCI-32765 or ACY1215. However, combination of these two agents resulted in a 3-fold increase in apoptosis induction, pointing to a synergistic effect of BTK and HDAC6 inhibition in MCL (abstract).  Thus, the fact that combining ibrutinib and ricolinostat resulted in a synergistic effect is not unexpected.



Conclusion
	Claims 1, 3, 10, 11, and 28 are rejected.
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           

/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628